Order filed, June 21, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00457-CV
                                    ____________

CONCERT HEALTH PLAN, INC., AKA CONCERT HEALTH PLAN AKA CONCERT
           HEALTH PLAN INSURANCE COMPANY, Appellant

                                             V.

    HOUSTON NORTHWEST PARTNERS, LTD DBA HOUSTON NORTHWEST
  MEDICAL CENTER AND MULTIPLAN CORPORATION AKA MULTIPLAN, INC.
      AND PRIVATE HEALTHCARE SYSTEMS, INC AKA PHCS, Appellee


                         On Appeal from the 157th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2010-21478


                                            ORDER

       The reporter’s record in this case was due June 12, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Sheri Ullrich, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                            PER CURIAM